Citation Nr: 1825539	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  15-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2011 to November 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for migraine headaches, but is already service-connected for chronic sinusitis with allergic rhinitis (chronic sinusitis), which compensates the Veteran for headaches that are a symptom of that disability. See 38 C.F.R. § 4.96, Diagnostic Code 6511. During her April 2018 Board hearing, the Veteran described symptoms, such as aura and photophobia, that a June 2013 VA examiner did not discuss when opining that the Veteran's headaches are consistent with front, facial pressure and not migraine headaches. See June 2013 VA examination. As a result, remand for a new VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from March 2018 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for her disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of her migraine headaches. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Does the Veteran have migraine headaches that can be distinguished from sinus headaches that are a symptom of her service-connected chronic sinusitis? Please explain why. The examiner must discuss the Veteran's symptoms of an aura and photophobia.

(b) If the Veteran has migraine headaches that can be distinguished from sinus headaches, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that the disability was either caused or aggravated by the Veteran's service-connected chronic sinusitis. The opinion must address whether the disability increased in severity beyond its natural progression (i.e., was aggravated).

(c) If the Veteran has migraine headaches that can be distinguished from sinus headaches, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that the disability was incurred in or otherwise related to her military service. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

